Citation Nr: 9906863
Decision Date: 03/15/99	Archive Date: 06/24/99

DOCKET NO. 98-10 118               DATE MAR 15, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Newark, New Jersey

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD 

Keith W. Allen, Counsel 

INTRODUCTION

The veteran served on active duty in the military from May 1970 to
March 1972.

In February 1998, the Department of Veterans Affairs (VA) Regional
Office (RO) in Newark, New Jersey, denied the veteran's claim for
service connection for post-traumatic stress disorder (PTSD). He
timely appealed the RO's decision to the Board of Veterans' Appeals
(Board). In October 1998, he testified at a hearing at the RO
before the undersigned Member of the Board.

REMAND

The veteran served in Vietnam, and his DD-214 reflects that, among
other service medals and awards, he received the Combat Infantryman
Badge (CIB). Thus, he is -presumed to have engaged in combat with
the enemy during service, see 38 C.F.R. 3.3 04(f) (1998), and the
occurrence of his stressful in-service experiences related to such
service need not be verified for purposes of a claim for service
connection for PTSD. Id; Zarycki v. Brown, 6 Vet. App. 91, 93
(1995). The combat experiences claimed by the veteran include the
death of his commanding officer, Lieutenant Bess, and participating
in weekly firefights.

However, the record on appeal currently contains diverging medical
opinions as to whether the veteran has PTSD as a result of his
service in the military. Two private psychologists who examined him
during 1996 and 1997 concluded that he does, whereas two VA
examiners who also evaluated him during 1997 concluded that he does
not, and diagnosed other psychiatric conditions instead and related
them, not to his service in the military, but rather, to other
unrelated factors. Consequently, to resolve the question of whether
a diagnosis of PTSD related to service is appropriate, the veteran
should undergo a comprehensive psychiatric evaluation by a board of
two VA psychiatrists, preferably who have not previously examined
him. See Russo v. Brown, 9 Vet. App. 46, 52 (1996).

2 -

Accordingly, the case is hereby REMANDED to the RO for the
following development:

1. The veteran should be examined by a board of two VA
psychiatrists, preferably who have not previously examined him, to
determine whether it is at least as likely as not that he has PTSD
and, if so, whether it is the result of event(s) relating to his
combat service in Vietnam. Since, the purpose of the examination is
to resolve the question of whether a diagnosis of PTSD is
appropriate, to the extent possible, the examiners should set forth
their findings and opinions in either a single collaborative
report, or separate reports demonstrating discussion and consensus.
It is imperative that the claimsfolder, containing all evidence
relevant to the case (including a copy of this REMAND), be provided
to the examiners so they can review the veteran's pertinent medical
history and circumstances.

If a diagnosis of PTSD is deemed appropriate, then the examiners
should explain how the diagnostic criteria of Fourth Edition of the
American Psychiatric Association's Diagnostic and Statistical
Manual of Mental Disorders (DSM-IV) are met, to include
identification of the specific stressor(s) underlying the
diagnosis, and comment upon the link between the current
symptomatology and one or more of the combat- related stressors.
Similarly, if a diagnosis of another type of psychiatric illness is
deemed appropriate, whether in lieu of or in addition to PTSD, the
examiners should explain the basis for the diagnosis, as well as
comment upon the relationship, if any, between that diagnosis and
the veteran's in-service events or his

- 3 -

PTSD. Again, it is emphasized that the examiners should make every
effort to reach a consensus when answering each of these questions.

The examination report must include the rationale underlying all
opinions expressed, citing, if necessary, to specific evidence in
the record. The report also should be typewritten and associated
with the other evidence on file in the veteran's claims folder. If
the examiners are unable to answer any of the questions posed, they
should clearly indicate as much and explain why the question(s)
cannot be answered.

2. The RO should review the examination report(s) for compliance
with the directives of this RE  D. If a report is deficient in any
manner, it should be returned, along with the claims file, for
immediate corrective action. See 38 C.F.R. 4.2.

3. The RO should thereafter review, on the basis of all pertinent
evidence of record, the veteran's claim for service connection for
PTSD. The RO must provide adequate reasons and bases for its
decision, citing to all governing legal authority and precedent,
and addressing all issues and concerns that were noted in this
REMAND.

4. If the benefits sought by the veteran continue to be denied,
then he and his representative should be furnished a supplemental
statement of the case and given an opportunity to submit written or
other argument in response thereto before the case is returned to
the Board for further appellate consideration.

4 -

The purpose of this REMAND is to accomplish additional development
and adjudication. It is not the Board's intent to imply whether the
benefits requested should be granted or denied. The veteran need
take no action until otherwise notified, but he may furnish
additional evidence and/or argument while the case is in remand
status. See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App.
109 (1995).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, .Part IV, directs the ROs to
provide expeditious handling of all cases that have been @remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

JACQUELINE E, MONROE
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

-5-

